internal_revenue_service number release date index number -------------------------------- ---------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-163261-05 date date --------------------------------- --------------------------------- ------------ -------------------------------- -------- --------------------------------------------------------------------------------- legend taxpayer state trust --------------------------------------------------------------------------------------------------------------- beneficiary beneficiary dollar_figurex dear ----- ---------------- this is in response to your authorized representative’s letter dated date requesting gift estate and income_tax rulings related to a proposed transaction the facts submitted and representations made are as follows annuity_trust taxable_year of the trust until the termination_date the trustee shall pay the annuity amount to such one or more charitable organizations described in sec_170 sec_2055 and sec_2522 of the internal_revenue_code as the trustee shall select terminate and the remaining trust property shall be distributed in equal shares to beneficiary and beneficiary if a beneficiary is not living on the termination_date the share that would have been distributed to such deceased beneficiary shall be distributed to his estate article first paragraph a of the proposed trust agreement provides that in each article first paragraph b provides that on the termination_date the trust shall taxpayer a resident of state proposes to establish trust a charitable lead article first paragraph c provides that the annuity amount shall be dollar_figurex article fourth provides that the trust is intended to qualify as a charitable lead article first paragraph d provides that the termination_date of the trust shall be article second paragraph a provides that payments for each taxable_year shall plr-163261-05 the seventh anniversary of the date of execution of the trust instrument be made annually on or before the end of each taxable_year of the trust payments shall be made first from the ordinary taxable_income of the trust including short term capital_gains that is not unrelated_business_income then from the capital_gains of the trust other than short term capital_gains then from any unrelated_business_income then from any_tax exempt_income and finally from the principal of the trust in that order any net_income for a taxable_year in excess of the annuity amount shall be added to principal article second paragraph b provides that for a short taxable_year and for the taxable_year in which the payment of the annuity amount terminates the trustee shall prorate the annuity amount on a daily basis annuity_trust so that the value of the interest passing to charity is deductible as a charitable guaranteed_annuity_interest under sec_2055 and sec_2522 and so that the payments of the annuity amount to charity will be deducted from the gross_income of the trust to the extent provided by sec_642 article fourth paragraph a provides that the trustee shall not engage in any act of self-dealing as defined in sec_4941 nor make any taxable_expenditures as defined in sec_4945 sec_4947 the trustee shall not retain any excess business holding as defined in sec_4943 which would subject the trust to tax under sec_4943 nor shall the trustee acquire any assets which would subject the trust to tax under sec_4944 or retain any assets which if acquired by the trustee would subject the trustee to tax under sec_4944 the trust the trustee shall make distributions at such time and in such manner as not to subject the trust to tax under sec_4942 shall be construed to restrict the trustee from investing the trust assets in a manner that could result in the annual realization of a reasonable amount of income or gain from the sale or disposition of trust assets article fourth paragraph d provides that no provisions of the trust agreement article fourth paragraph c provides that if sec_4942 is at any time applicable to article fourth paragraph b provides that except to the extent provided in article fourth paragraph e provides that no additional contributions shall be article sixth describes the powers exercisable by the trustee all such powers article tenth expresses the intent that the trust not be taxed as a grantor_trust article seventh provides that neither taxpayer nor taxpayer’s spouse shall ever plr-163261-05 made to the trust after the initial contribution are limited so that the value of the interest passing to the charity is deductible as a charitable guaranteed_annuity_interest under sec_2055 and sec_2522 and so that the payments of the annuity amount to charity will be deductible under sec_642 be appointed as the trustee of the trust article ninth provides that the trust shall be irrevocable and shall not be subject_to alteration or amendment provided that the trustee may amend any provision of the trust at any time to enable the trust to qualify or continue to qualify as a charitable_lead_annuity_trust under sec_2055 and sec_2522 the regulations thereunder and decisional law under sec_671 and that the provisions of article tenth shall control any contradictory provisions principal or income of the trust and prohibits the trustee from making a distribution of principal or income to taxpayer as described in sec_673 classified as a nonadverse_party under sec_672 shall have any power to determine beneficial_enjoyment of the principal or income in any manner that would cause any part of the income or principal of the trust to be considered a grantor_trust under sec_674 shall have the power i to dispose_of the income or principal of the trust for less than adequate_consideration in money or money’s worth with the exception of the power granted to the trustee in paragraph a of article first of the trust ii to borrow principal or income of the trust directly or indirectly without adequate interest or security or iii to borrow directly or indirectly the principal or income of the trust in addition neither taxpayer nor any other person shall have a power exercisable in a nonfiduciary capacity without the approval or consent of any person in a fiduciary capacity person shall have the power to revest any income or principal of the trust in taxpayer article tenth paragraph c provides that neither taxpayer nor any other person article tenth paragraph a provides that taxpayer shall have no interest in the article tenth paragraph b provides that neither taxpayer nor any person article tenth paragraph d provides that neither the trustee nor any other article tenth paragraph e provides that no income of the trust may be article tenth paragraph f provides that no person may become vested of a article eleventh paragraph b provides that taxpayer shall have no power to plr-163261-05 distributed to taxpayer or taxpayer’s spouse held for future distribution to taxpayer or taxpayer’s spouse or applied to the payment of premiums on a policy of insurance on the life of taxpayer or taxpayer’s spouse power over income or principal of the trust to vest the principal or income of the trust in himself article eleventh paragraph a provides that taxpayer shall have no interest in the income or principal of the trust and prohibits the trustee from making a distribution of principal or income to taxpayer designate the persons who shall enjoy the principal or income of the trust nor shall taxpayer have any right to income or to possess or enjoy the assets of the trust the trust may revert to taxpayer alter amend revoke or terminate the trust appoint any property transferred to the trust nor may taxpayer be granted a power to appoint property transferred to the trust insurance on the life of taxpayer taxpayer’s spouse or both of their lives article eleventh paragraph c provides that no part of the trust estate or any of article eleventh paragraph d provides that taxpayer shall not have the right to article eleventh paragraph e provides that taxpayer shall not have the right to article eleventh paragraph f provides that taxpayer may not purchase life taxpayer requests the following rulings the annuity amount_paid from trust will qualify under sec_2522 as a guaranteed annuity taxpayer will be entitled to a gift_tax_charitable_deduction under sec_2522 for the value of the annuity amount valued under sec_2502 and sec_7520 to be paid to the charitable_organization s during the charitable term no part of the assets transferred to trust will be included in taxpayer s gross_estate under ' no part of the assets transferred to trust will be included in taxpayer s gross_estate under sec_2037 plr-163261-05 no part of the assets transferred to trust will be included in taxpayer s gross_estate under sec_2038 no part of the assets transferred to trust will be included in taxpayer s gross_estate under sec_2041 no part of the assets transferred to trust will be included in taxpayer s gross_estate under sec_2042 no part of the assets transferred to trust will be included in taxpayer s gross_estate under sec_2035 no part of the income or principal transferred to trust will be owned by taxpayer under sec_671 due to the application of sec_673 no part of the income or principal transferred to trust will be owned by taxpayer under sec_671 due to the application of sec_674 no part of the income or principal transferred to trust will be owned by taxpayer under sec_671 due to the application of sec_675 no part of the income or principal transferred to trust will be owned by taxpayer under sec_671 due to the application of sec_676 no part of the income or principal transferred to trust will be owned by taxpayer under sec_671 due to the application of sec_677 no part of the income or principal transferred to trust will be owned by taxpayer under sec_671 due to the application of sec_678 the payments of the annuity amount from trust to a charitable_organization will be amounts that are paid for a purpose specified in sec_170 the payment of the annuity amount from trust to a charitable_organization will be allowed as an income_tax charitable deduction in computing trust s taxable_income under sec_642 to the extent paid from gross_income ruling sec_2501 provides that a tax is imposed in each calendar_year on the transfer of property by gift during such calendar_year by any individual plr-163261-05 sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for the donor s own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides in part that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves sec_2522 provides in part that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during the year to or for_the_use_of the charitable purposes described therein sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 and an interest in the same property is retained by the donor or is transferred or has been transferred for less than adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 no deduction shall be allowed for the interest which is or has been transferred to the person or for the use described in sec_2522 unless b a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 provides that the term guaranteed_annuity_interest means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years or for the life or lives of certain individuals each of whom must be living at the date of the gift and can be ascertained at such date under sec_25 d iv the present_value of a guaranteed_annuity_interest in trust is to be determined under sec_25_2512-5 plr-163261-05 in this case taxpayer s transfer of assets to trust constitutes a completed_gift under sec_25_2511-2 because trust is irrevocable and taxpayer has retained no interest or reversion in trust in addition the trust agreement irrevocably provides for the payment of an annual annuity of dollar_figurex from trust to qualified charities based on the forgoing we conclude that the annuity payable under trust satisfies the requirements of sec_25_2522_c_-3 and constitutes a guaranteed annuity for purposes of sec_2522 accordingly taxpayer is entitled to a gift_tax deduction under sec_2522 based on the present_value of the guaranteed annuity of trust payable to charity as determined under sec_25_2512-5 ruling sec_2 and sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of the decedent s death sec_2035 provides that if b the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of such property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of the decedent s death then the value of the gross_estate shall include the value of any property or interest therein that would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to the decedent's death or for any period which does not in fact end before the decedent's death b the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 of the estate_tax regulations provides in part that for purposes of sec_2036 an interest or right is treated as having been retained or reserved by the decedent if at the time of the transfer there was an understanding express or implied that the interest or right would later be conferred sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at plr-163261-05 any time after date made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if b possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of the decedent s death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of the decedent s death a general_power_of_appointment or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 through inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent s estate the decedent s creditors or the creditors of the decedent's_estate except that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_2042 provides that the value of the gross_estate shall be the value of all property to the extent of the amount receivable by all other beneficiaries as insurance under policies on the life of the decedent with respect to which the decedent possessed at death any of the incidents_of_ownership exercisable either alone or in conjunction with any other person in the present case trust is irrevocable for a seven year period trustee must distribute annually a fixed annuity amount of dollar_figurex to organizations described in sec_170 sec_2055 and sec_2522 upon the termination of the seven year annuity period the remaining property in trust will pass to beneficiary and beneficiary plr-163261-05 taxpayer has not retained any i interest or reversion in trust ii any right to alter amend or revoke trust or iii any right to receive an annuity_or_other_payment from trust during taxpayer s lifetime in addition taxpayer holds no general_power_of_appointment over the property held in trust assuming there is no understanding express or implied between taxpayer and trustee regarding the disposition of the amounts held as part of trust we conclude that no portion of the assets of trust will be included in taxpayer's gross_estate under sec_2036 sec_2037 sec_2038 sec_2041 or sec_2042 for federal estate_tax purposes we further conclude that because no portion of the assets transferred by taxpayer to trust will be includible in taxpayer s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 no portion of the assets transferred by taxpayer to trust will be includible in taxpayer s gross_estate under sec_2035 rulings and sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_673 through specify the circumstances under which the grantor or a person other than the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power to determine the beneficial_enjoyment of the corpus or the income therefrom if the corpus or income is irrevocably payable for a purpose specified in sec_170 relating to the definition of charitable_contributions plr-163261-05 under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor s spouse sec_678 provides in general that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof based solely on the facts and representations submitted we conclude that an examination of trust reveals none of the circumstances that would cause taxpayer or any other person to be treated as the owner of any portion of trust under sec_673 sec_674 sec_676 sec_677 or sec_678 we further conclude that an examination of trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of taxpayer under sec_675 thus the circumstances attendant on the operation of trust will determine whether taxpayer will be treated as the owner of any portion of trust under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination ruling sec_170 provides subject_to certain limitations a deduction for charitable_contributions as defined in sec_170 payment of which is made in the taxable_year plr-163261-05 sec_170 provides in part that for purposes of sec_170 the term acharitable contribution means a contribution or gift to or for_the_use_of federal or other government entities for exclusively public purposes a corporation trust or community chest fund or foundation created in the united_states and organized exclusively for religious charitable scientific literary or educational_purposes with no part of the net_earnings inuring to the benefit of a private_shareholder_or_individual or certain transfers to fraternal or veterans organizations in this case trust provides that for a specified term of seven years the annuity amount is to be distributed to one or more organizations described in sec_170 sec_2055 and sec_2522 the trust agreement further provides that if the receiving organization is not a qualifying_organization under sec_170 sec_2055 and sec_2522 at the time any payment is to be made to it such payments shall instead be distributed to one or more organizations described in sec_170 sec_2055 and sec_2522 accordingly the annuity amount_paid by trust will be paid for purposes specified in sec_170 ruling sec_642 provides that in the case of an estate_or_trust other than a_trust meeting the specifications of subpart b there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 sec_642 provides that the deduction allowed for a_trust is subject_to sec_681 relating to unrelated_business_income sec_642 for any amount allocable to the trust s aunrelated business income for the taxable_year the term aunrelated business income means an amount under sec_512 if the trust were exempt from tax under sec_501 by reason of sec_501 that would be computed as its unrelated_business_taxable_income under sec_512 sec_681 provides that no charitable deduction is allowable to a_trust under except to the extent that trust has unrelated_business_income under sec_681 and except to the extent that contributions are nondeductible under sec_508 or sec_4948 trust will be allowed deductions in accordance with sec_642 for amounts of gross_income paid to charitable organizations during that taxable_year or the close of the following taxable_year if trustee makes an election under sec_1_642_c_-1 because the deduction under sec_642 is limited to amounts of gross_income no deduction will be allowed for a distribution of principal except to the extent that the amount distributed has been included in the gross_income of the trust and provided no deduction was allowed for any previous taxable_year for the amount distributed plr-163261-05 in addition the ordering of income distributions provided in article second paragraph a of the trust agreement will not be given effect for federal_income_tax purposes because the ordering provision has no economic_effect on the distributions independent of tax consequences the trust agreement requires that trust pay annually a stated annuity amount to organizations described in sec_170 sec_2055 and sec_2522 regardless of the amount or character of income earned by trust instead income distributed to the organizations described in sec_170 sec_2055 and sec_2522 shall consist of the same proportion of each class of the items of income of trust as the total of each class bears to the total of all classes see sec_1_642_c_-3 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman branch chief branch office of the associate chief_counsel passthroughs special industries enclosure copy for purposes
